          Case 2:17-cv-01499-DSC Document 108 Filed 06/11/21 Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF PENNSYLVANIA



ALISA M. GORCHOCK, as                                    )
Administratrix of THE ESTATE OF                          )
JOHN M. GORCHOCK and In Her                              )
Own Right,                                               )
                                                         )
                  Plaintiff,                             )
                                                         )
         v.                                              )   2:17cv1496
                                                         )   Electronic Filing
FIRSTENERGY CORP.,                                       )
FIRSTENERGY GENERATION LLC,                              )
FIRSTENERGY GENERATION                                   )
MANSFIELD UNIT 1 CORP.,                                  )
MASCARO CONSTRUCTION                                     )
COMPANY LP D/B/A MASCARO                                 )
CONSTRUCTION COMPANY, and                                )
MASCARO SERVICES, INC.,                                  )
                                                         )
                  Defendants,                            )
                                                         )
                  and,                                   )
                                                         )
FIRSTENERGY CORP.,                                       )
FIRSTENERGY GENERATION LLC,                              )
and FIRSTENERGY GENERATION                               )
MANSFIELD UNIT 1 CORP.,                                  )
                                                         )
                  Third-Party Plaintiffs,                )
                                                         )
         v.                                              )
                                                         )
ENERFAB, INC.,                                           )
                                                         )
                  Third-Party Defendant.                 )


------------------------------------------------------


KERRI ANN BACHNER as                                     )
Administratrix of THE ESTATE OF                          )
          Case 2:17-cv-01499-DSC Document 108 Filed 06/11/21 Page 2 of 6




KEVIN BACHNER and In Her                                 )
Own Right,                                               )
                                                         )
                  Plaintiff,                             )
                                                         )
         v.                                              )       2:17cv1497
                                                         )       Electronic Filing
FIRSTENERGY CORP.,                                       )
FIRSTENERGY GENERATION LLC,                              )
FIRSTENERGY GENERATION                                   )
MANSFIELD UNIT 1 CORP.,                                  )
MASCARO CONSTRUCTION                                     )
COMPANY LP D/B/A MASCARO                                 )
CONSTRUCTION COMPANY, and                                )
MASCARO SERVICES, INC.,                                  )
                                                         )
                  Defendants,                            )
                                                         )
                  and,                                   )
                                                         )
FIRSTENERGY CORP.,                                       )
FIRSTENERGY GENERATION LLC,                              )
and FIRSTENERGY GENERATION                               )
MANSFIELD UNIT 1 CORP.,                                  )
                                                         )
                  Third-Party Plaintiffs,                )
                                                         )
         v.                                              )
                                                         )
ENERFAB, INC.,                                           )
                                                         )
                  Third-Party Defendant.                 )

------------------------------------------------------

THOMAS CANTWELL,                                         )
                                                         )
                  Plaintiff,                             )
                                                         )
         v.                                              )       2:17cv1499
                                                         )       Electronic Filing
FIRSTENERGY CORP.,                                       )
FIRSTENERGY GENERATION LLC,                              )
FIRSTENERGY GENERATION                                   )
MANSFIELD UNIT 1 CORP.,                                  )
MASCARO CONSTRUCTION                                     )

                                                             2
          Case 2:17-cv-01499-DSC Document 108 Filed 06/11/21 Page 3 of 6




COMPANY LP D/B/A MASCARO                                 )
CONSTRUCTION COMPANY, and                                )
MASCARO SERVICES, INC.,                                  )
                                                         )
                  Defendants,                            )
                                                         )
                  and,                                   )
                                                         )
FIRSTENERGY CORP.,                                       )
FIRSTENERGY GENERATION LLC,                              )
and FIRSTENERGY GENERATION                               )
MANSFIELD UNIT 1 CORP.,                                  )
                                                         )
                  Third-Party Plaintiffs,                )
                                                         )
         v.                                              )
                                                         )
ENERFAB, INC.,                                           )
                                                         )
                  Third-Party Defendant.                 )

------------------------------------------------------


                                        MEMORANDUM ORDER


         AND NOW, this 11th day of June, 2021, upon due consideration of the First Energy

defendants’ motions to compel the written report of Michael Klein and the parties’ submissions

in conjunction therewith, IT IS ORDERED that the motions be, and the same hereby are, denied.

         A party generally cannot discover the “facts known or opinions held” by an expert who

has been retained by an opposing party where that expert is not expected to be called as a witness

at trial. Fed. R. Civ. P. 26(b)(4)(D). It is undisputed that Michael Kline was been retained by

plaintiff to author a certificate of merit regarding the claim of professional negligence against

Mascaro Construction, LP,/Mascaro Services, Inc., and he is not expected to testify at trial.

Thus, any report or writing he may have prepared for plaintiffs’ counsel’s benefit as part of

plaintiffs’ preparing and filing of a certificate of merit under Pennsylvania Rule of Civil

                                                             3
         Case 2:17-cv-01499-DSC Document 108 Filed 06/11/21 Page 4 of 6




Procedure 1042.3 is protected from disclosure. Defendants do not contend otherwise. Instead,

they argue that plaintiffs have waived any protections afforded by Rule 26(b)(4)(D) by placing

the substance of Michael Kline’s assessment and resulting certificate of merit “at issue.”

Plaintiffs purportedly did so in their opposition to the First Energy defendants’ assertion of

fraudulent joinder.

       It is settled that a party does not place privileged information “at issue” by simply

referring to or highlighting the existence of a privileged communication. Rhone–Poulenc Rorer,

Inc. v. Home Indemnity Co., 32 F.3d 851, 863 (3d Cir. 1994). Instead, a party waives a privilege

where it selectively describes some specific aspect or detail of the communication and then seeks

to advance a legal position by reliance on the specifically disclosed aspect of the communication.

Id. For example, in a patent case where the defendant denies an allegation of willful

infringement, the mere fact that the defendant has denied willfulness does not place any previous

communications with or advice of counsel at issue. Id. Although the prior advice of counsel

may be relevant to the issue of whether the defendant acted with a willful state of mind, “the

advice of the infringer's counsel is not placed in issue, and the privilege is not waived, unless the

infringer seeks to limit its liability by describing that advice and by asserting that he relied on

that advice.” Id.

       A careful and reflective review of each instance wherein plaintiffs are purported to have

relied on the substance of any report or written assessment underlying the certificate of merit

reveals that plaintiffs have not divulged anything more than the information that must be

disclosed in complying with Pennsylvania Rule of Civil Procedure 1042.3. Filing a Certificate

of Merit constitutes a representation to the tribunal and the other parties that 1) a licensed

professional has supplied a written statement indicating there exists a reasonable probability that



                                                   4
          Case 2:17-cv-01499-DSC Document 108 Filed 06/11/21 Page 5 of 6




the care, skill or knowledge exercised by the defendant with regard to the subject of the work or

practice in question fell outside the acceptable professional standards and 2) such conduct was a

cause in bringing about the harm for which relief is sought. Crawford .v McMillan, 660 F.

App’x 113, 116 (3d Cir. 2016) (quoting Pa. R. Civ. P. 1042.3). Pennsylvania Rule of Civil

Procedure 1042.3 has been deemed to be substantive law under the Erie doctrine. Liggon-

Redding v. Estate of Sugarman, 659 F.3d 258, 265 (3d Cir. 2011). Compliance with the Rule is

designed to “prevent[] needless waste of judicial time and resources which would otherwise be

spent on non-meritorious claims.” Id.; see also Womer v. Hilliker, 908 A.2d 269, 275–76 (Pa.

2006).

         Advocating that a licensed professional has supplied a written statement that satisfies

Rule 1042.3 is inherit in the filing of a Certificate of Merit. And reasserting the same and

advancing the general inferences that can be drawn from the acquisition of such a statement is

distinct from advancing an aspect of the specific content or foundations within the statement

itself. Although the existence of the Certificate of Merit repeatedly is referenced in opposition to

defendants’ contention of fraudulent joinder, plaintiffs have not delved into or relied upon the

underlying substance of Engineer Klein’s written statement. Indeed, after careful review of each

instance of waiver advanced by defendants, the court cannot form a substantive assessment of

the bases or contents of the statement that is not readily apparent from a review of the Amended

Complaints. The only thing that is established is that the statement was supplied in conjunction

with the Amended Complaints; it complies with Rule 1042.3; and such a statement undercuts

defendants’ contention that Mascaro Construction, LP/Mascaro Services, Inc., has been

improperly joined in an effort to defeat removal diversity under 28 U.S.C. § 1332. Of course,




                                                  5
         Case 2:17-cv-01499-DSC Document 108 Filed 06/11/21 Page 6 of 6




each of these propositions flows from the filing of the Certificate of Merit itself and the

accompanying disclosures mandated by compliance with Rule 1042.3.

       It follows that the record fails to support the defendants’ contention of waiver.

Accordingly, their motions to compel properly have been denied.



                                                      s/David Stewart Cercone
                                                      David Stewart Cercone
                                                      Senior United States District Judge



cc:    David L. Kwass, Esquire
       Elizabeth Bailey, Esquire
       Richard Urick, Esquire
       Brad D. Trust, Esquire
       Kathy K. Condo, Esquire
       Matthew R. Divelbiss, Esquire
       Daniel R. Michelmore, Esquire
       Michael P. Leahey, Esquire
       Joshua S. Snyder, Esquire
       Seth P. Hayes, Esquire
       Mark R. Lane, Esquire


       (Via CM/ECF Electronic Mail and Email)




                                                  6
